Exhibit 10.4

 

FIRST AMENDMENT
TO
STOCK PURCHASE AGREEMENT

 

This First Amendment to Stock Purchase Agreement (this “Amendment”) is made and
entered into as of the 1st day of September, 2005 by and among Meritage Homes of
Florida, Inc.,  an Arizona corporation (“Buyer”) and the Stockholders
(“Stockholders”) of Greater Homes, Inc., a Florida corporation, named on the
signature page hereto.  Capitalized terms used in this Amendment that are not
defined herein will have the meaning given to them in that certain Stock
Purchase Agreement, dated August 24, 2005, by and among the parties signing
hereto (the “Agreement”)

 

RECITALS

 

WHEREAS, the parties entered into the Agreement with respect to Buyer’s purchase
of all of the outstanding shares of Company Stock of Greater Homes, Inc., a
Florida corporation effective as of the date hereof; and

 

WHEREAS, the parties desire to amend the Agreement as more particularly set
forth below.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

1.                                       Amendment of Section 6.3D. 
Section 6.3D of the Agreement is hereby deleted and replaced in its entirety by
the following:

 

D.                                    Metropolitan Florida Realty, Inc.
(“Metropolitan”) and the Company have common ownership.  At the Closing, the
Stockholders and Metropolitan will assist Buyer in hiring those independent
contractors utilized by Metropolitan for Greater Homes matters, as identified by
Buyer; provided, however, that neither Buyer nor the Company shall be
responsible for any compensation or benefits outside of the ordinary course of
business, including commissions, fees, accrued vacation or sick pay, severance
or other similar employment related costs relating to such persons for periods
or transactions prior to the Closing Date.  Notwithstanding anything to the
contrary in this Section 6.3D, Buyer agrees that nothing in this Section 6.3D
will preclude payments by the Company of commissions for pending home sales
pending on the Closing Date involving the Company.  The Stockholders agree to
cause Metropolitan to cease operations and be dissolved as soon as practicable
following the Closing Date.

 

2.                                       Amendment to Section 8.2A(1). 
Section 8.2A(1) of the Agreement is hereby amended by deleting the phrase
“including damages for breaches continuing subsequent to the Closing Date until
discovered and after a reasonable period for Buyer to cure”.

 

--------------------------------------------------------------------------------


 

3.                                       Amendment of Section 8.3F. 
Section 8.3F of the Agreement is hereby deleted and replaced in its entirety by
the following:

 

F.                                      The indemnification obligations of
Charles W. Gregg and Robert A. Mandell shall be joint and several for all of the
indemnification obligations of the Stockholders set forth herein and the
indemnification obligations of the other Stockholders shall be several pro rata
in proportion to the number of Shares of the Company Stock owned by each of them
as of the Closing (such that the liability of Messrs. Conley, Snyder and
Gallagher with respect to any such indemnification obligation will be limited to
the amount of such obligation multiplied by the percentage of the Shares of the
Company Stock owned by him as of the Closing), except that each Stockholder,
including Messrs. Gregg and Mandell, will be solely liable for any breach of
such Stockholder’s obligations set forth in Sections 6.1 and 6.2 and no
Stockholder will be liable for any such breach by another Stockholder.

 

4.                                       Addition of new Section 8.3H.  A new
Section 8.3H is added as follows:

 

H.                                    The parties acknowledge that the
indemnification obligations of an Indemnifying Party shall extend to the
continuation after the Closing of indemnifiable actions or omissions that began
prior to Closing, until discovery, notice to the Indemnified Party, and a
reasonable time for the Indemnified Party to cure the continuing action or
omission.

 

5.                                       Amendment of Section 10.2I. 
Section 10.2I of the Agreement is hereby amended by deleting the phrase “and
have all guarantees of the Company of any indebtedness, liabilities, performance
obligations or capital or net worth of Persons of than the Company and its
subsidiaries released, in each case as contemplated by Section 6.8” from the end
of Section 10.2I.

 

6.                                       Effect of Amendment.  Except as
expressly modified by this Amendment, the terms, covenants and conditions of the
Agreement shall remain in full force and effect.

 

7.                                       Binding Effect.  This Amendment is
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns.

 

8.                                       Counterparts.  This Amendment may be
executed in counterparts and transmitted by facsimile transmission, and each of
such counterparts, whether an original or a facsimile of an original, will be
deemed to be an original and all of such counterparts together will constitute a
single document.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Witnesses:

MERITAGE HOMES OF FLORIDA,

 

INC., an Arizona corporation

 

 

/s/ Jeff Beck

 

By:

/s/ John R. Landon

 

Name:

    Jeff Beck

 

 

John R. Landon, Co-Chairman and Chief

 

 

Executive Officer

 

 

/s/ James J. Hoctor

 

 

Name:

    James J. Hoctor

 

 

 

 

 

 

 

By signing below Meritage Homes
Corporation joins this Amendment for the
purposes of Sections 1, 6, 7 and 8 and agrees
that it will have the same rights and
responsibilities with respect to these sections
in this Amendment as Buyer.

 

 

 

MERITAGE HOMES CORPORATION,

 

a Maryland corporation

 

 

/s/ Jeff Beck

 

By:

/s/ John R. Landon

 

Name:

    Jeff Beck

 

 

John R. Landon, Co-Chairman and Chief

 

 

Executive Officer

 

 

/s/ James J. Hoctor

 

 

Name:

    /s/ James J. Hoctor

 

 

 

[Signature Page to First Amendment to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

/s/ Jeff Beck

 

/s/ Robert A. Mandell

 

Name:

Jeff Beck

 

ROBERT A. MANDELL

 

 

/s/ James J. Hoctor

 

 

Name:

James J. Hoctor

 

 

 

 

 

 

/s/ Jeff Beck

 

/s/ Charles W. Gregg

 

Name:

Jeff Beck

 

CHARLES W. GREGG

 

 

/s/ James J. Hoctor

 

 

Name:

James J. Hoctor

 

 

 

 

 

 

/s/ Jeff Beck

 

/s/ Hampton P. Conley

 

Name:

Jeff Beck

 

HAMPTON P. CONLEY

 

 

/s/ James J. Hoctor

 

 

Name:

James J. Hoctor

 

 

 

 

 

 

/s/ Jeff Beck

 

/s/ Simon Snyder

 

Name:

Jeff Beck

 

SIMON SNYDER

 

 

/s/ James J. Hoctor

 

 

Name:

James J. Hoctor

 

 

 

 

 

 

/s/ Jeff Beck

 

/s/ Stephen Gallagher

 

Name:

Jeff Beck

 

STEPHEN GALLAGHER

 

 

/s/ James J. Hoctor

 

 

Name:

James J. Hoctor

 

 

 

[Signature Page to First Amendment to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------